internal_revenue_service number release date index number ---------------- ------------------------ ------------------------------- - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-157033-04 date date ---------------------- ----------------- ssn ----------------- --------------------------- ein ---------------- x a d1 dear ------------ x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x represents that it intended to elect to be an s_corporation effective d1 however x inadvertently failed to timely file a form_2553 election by a small_business_corporation accordingly x requests a ruling that it will be treated as an s_corporation effective d1 law and analysis this letter responds to a letter dated date submitted on behalf of sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective sec_1362 provides that if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under sec_1362 however if an s election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if - a an election under sec_1362 is made for plr-157033-04 any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year conclusion based solely on the facts and representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation effective d1 accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 effective d1 along with a copy of this letter with the appropriate service_center within days from the date of this letter then such election will be treated as timely made for d1 federal tax consequences of the facts described above under any other provision of the code include whether x was or is a small_business_corporation under sec_1361 provides that it may not be used or cited as precedent being sent to x except as specifically set forth above no opinion is expressed concerning the pursuant to a power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer requesting it sec_6110 sincerely beverly katz senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures cc copy of this letter copy for sec_6110 purposes
